Van Vorst, J.
— The learned counsel for the plaintiff, on the coming in of the verdict, moved that the same he set aside on the ground that there could not, by any possibility, be, a verdict for the defendant; that the plaintiff was entitled at least to nominal damages. This ground, with a specification of certain alleged errors in rulings upon the trial, is now urged for a new trial upon a case. But it was early decided that a verdict will not be set aside merely to give the plaintiff an opportunity to recover nominal damages (Brantigham agt. Foy, 1 Johns. Cas., 256). Randall agt. Butler (10 Wend., 119) was an action for libel, where the jury found a verdict for the defendant. The court refused to grant a new trial, although it was a case in which the verdict should have been for the plaintiff, with at least nominal damages (Van Slyck agt. Hogeboom, 6 Johns., 270; McCombe agt. N. Y. and Erie R. R. Co., 20 N. Y., 495-498). I am referred to no case in which the rule, apparently well settled, has been departed from.
I do not think that upon any ground urged I can interfere with the verdict, and the motion for a new trial must be denied;